Title: James Madison to Isaac Hite, 24 August 1832
From: Madison, James
To: Hite, Isaac


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Augt. 24 1832.
                            
                        
                        I have recd. your letter of the 14th. I doubt not that Mr Randolph would be a faithful & capible
                            Officer, in the place he seeks, but I have been oblidged by the numerious applications to me & the delicacy of
                            discriminations to decline interposing in the case of candatates for office. I am glad to find that your constitution
                            still resists your old complaint, & with an abatement of its painfulness. I wish it may equally admit an abatement
                            of the old remedy—My own health has had several interruptions within a few years, & within the last, it has suffered
                            severely from a Rheumatism which has crippled it not a little & for a long time confined me for the most part to
                            my bed--& this was added some weeks ago, a bilious fever which has left me in a very feble & emaciated state.
                        The health of my wife is tolerably good, & I hear of no complaints at present among your connections
                            & friends in this quarter—My brother Wm was a few days ago deprived of his companion by death after a lingering
                            pulmonary decay of which she expired on Sunday night. She was interred here on Tuesday last. His son John has been ill,
                            but is recovering. Our crops of wheat were good where the fly spared them—my own was abridged one half by that Insect.
                            The late rains have given a promising appearance to our corn crops & my crop of Tobaco of limitted extent, is also
                            promising.
                        Mrs Mn. joins me in best regards & all good wishes to Mrs. Hite and yourself
                        
                            
                                
                            
                        
                    